I5T-/5"
                                          ELECTRONIC RECORD


COA #       10-14-00015-CR                               OFFENSE:         Promotion of Prostitution


STYLE:      Jennifer Kelly v. The State of Texas         COUNTY:          Madison


TRIAL COURT:               278th District Court                                                MOTION
TRIAL COURT #:             13-11915-278-15                   FOR REHEARING IS:
TRIAL COURT JU DGE:        Hon. JerryA. Sandel               DATE:
DISPOSITION:        AFFI 3MED                                JUDGE:




DATE:         January 8, 2015

JUSTICE:      Davis                      PC        S   YES

PUBLISH:      YES                        DNP:


CLK RECORD:         1/31/2014                          SUPP CLK RECORD:
RPT RECORD:         5/6/2014                           SUPPRPTRECORD:
STATE BR:           8/11/2014                          SUPP BR:
APP BR:             7/14/2014                          PRO SE BR:




                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                             CCA#               IJT'VS^
      APPELLANT^ Petition                                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                               DATE:

                                                                  JUDGE:

DATE:          £?///*•/^?ZT                                       SIGNED:                       PC:

JUDGE:              fik UtsM^                                     PUBLISH:                     DNP:




                    MOTION FOR REHEARING IN                       MOTION FOR STAY OF MANDATE IS:

CCA IS:                      ON                                                           ON

JUDGE:                                                            JUDGE: